Citation Nr: 0939783	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  05-24 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that continued a 50 percent evaluation for 
PTSD and denied entitlement to a TDIU.  

The Veteran presented testimony at a personal hearing in 
April 2006 before the undersigned Veterans Law Judge.  A copy 
of the hearing transcript was attached to the claims file.

The claim was remanded in August 2007 and September 2008 for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks a disability rating in excess of 50 percent 
for service-connected PTSD and entitlement to a TDIU.  
Further development is needed prior to appellate review. 

In response to a supplemental statement of the case issued in 
August 2009, the Veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability in September 2009.  While this form has been 
previously submitted, on the September 2009 form the Veteran 
indicated having received VA treatment for his PTSD in August 
2009.  This medical evidence is not in the claims file.  
Given that the VA treatment records are relevant to the issue 
on appeal, the Board must return the case to obtain these 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, this evidence must be obtained prior to final 
appellate review.  38 C.F.R. § 3.159(c). 

In addition, the Board notes some inconsistencies between a 
VA examination report in February 2008 and an addendum in 
February 2009 by the same VA examiner.  In the February 2008 
examination report the VA examiner specifically stated that 
he did not find evidence of another psychiatric disorder in 
the examination conducted that day and assigned a Global 
Assessment of Functioning (GAF) score of 50.  However, in the 
February 2009 addendum to his February 2008 report, the VA 
examiner reported that the Veteran had depression, thus, 
creating an inconsistency in the opinion.  Also, the VA 
examiner did not clearly state whether the Veteran's 
depression is related to his service-connected PTSD.  In 
connection with this, the GAF score provided at the February 
2008 examination was purportedly only for PTSD, yet now in 
the addendum, the examiner acknowledged that the Veteran had 
depression; a new GAF score was not assigned.  Thus, it is 
not clear whether the GAF score provided related only to 
PTSD.  In addition, the examiner stated that he did not find 
any specific evidence suggesting that the Veteran was unable 
to maintain gainful employment.  However, the evidence 
contains two statements from a VA staff psychiatrist 
suggesting the Veteran had an inability to continue with 
employment.  Under the facts and circumstances and given the 
inconsistencies and passage of time, another medical 
examination should be provided and medical opinion should be 
obtained.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Secure the Veteran's VA treatment 
records for PTSD from September 2008 to 
the present.  

2.  After completion of the foregoing, 
schedule the Veteran for a VA PTSD 
examination with a psychiatrist to 
determine the current effects and severity 
of his service-connected PTSD.  The claims 
folder must be made available to the 
examiner for review.  

(a)  All appropriate tests and studies 
should be conducted and all clinical 
findings should be reported in detail.  
All signs and symptoms of the service-
connected psychiatric disorder should be 
reported in detail to describe the extent 
of the Veteran's occupational and social 
impairment due to PTSD. 

(b)  The examiner should discuss whether 
depression and other psychiatric 
disorders, if shown, are related to PTSD.  
If not, the examiner should identify what 
symptoms, if any, the Veteran currently 
manifests or has manifested in the recent 
past that are specifically attributable to 
his service-connected PTSD as opposed to 
any other psychiatric diagnosis that may 
be appropriate.  If it is not medically 
possible to do so, the psychiatric 
examiner should clearly so state, 
indicating that the above-noted findings 
are indicative of the Veteran's overall 
psychiatric impairment.  

(c)  The examiner should provide a multi-
axial assessment pursuant to DSM-IV, 
including assignment of a GAF score 
related to the Veteran's PTSD 
symptomatology, and an explanation of what 
the assigned GAF score represents.  

(d)  The examiner should also provide an 
opinion, with consideration of statements 
provided by a VA staff psychiatrist in 
February 2008 and September 2008 regarding 
employability, as to whether the Veteran's 
service-connected PTSD, without 
consideration of any nonservice-connected 
disabilities, renders him unable to secure 
or follow a substantially gainful 
occupation.  

3.  Then readjudicate the issues on 
appeal.  If any benefit sought on appeal 
is not granted in full, the Veteran should 
be provided a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

